Opinion by
Cole, J.
These cases were the subject of appeals to reappraisement (Reap. Dec. 5551 and 5789), the court sustaining in both cases the higher value found by the appraiser, and it is the additional duties accruing from such findings that are sought herein on motion of petitioner. From the testimony presented at the trial it was found, in view of United States v. American Metal Co., Ltd. (12 Ct. Cust. Appls. 440, T. D. 40612) and United States v. Macy & Co. (13 id. 245, T. D. 41199), that the petitioner has met its statutory burden. The case cited (Ringling Bros., Barnum & Bailey Combined Shows, Inc. v. United States, 31 C. C. P. A. 191, C. A. D. 272) by the respondent was found to present an entirely different factual basis from that adduced herein and therefore is not applicable to the cases involved here. The petitions were therefore granted.